The	delegation	of	the	Byelorussian Soviet Socialist Republic extends its cordial congratulations to you, Comrade Florin, on your election to the distinguished and responsible post of President of the United Nations General Assembly at its forty-second session and expresses the hope that, under your guidance, the Assembly will reach fruitful decisions conducive to peace, 3-operation, and implementation of the lofty purposes and principles enshrined in the United Nations Charter. We are pleased to see the office of President of the Assembly held by a representative of a fraternal socialist State, a man who, weapons in hand, fought against fascism, in the territory of Byelorussia, inter alia.
We also extend our greetings to the Secretary-General of the United Nations,
Mr. Javier Perez de Cuellar, who this year paid an official visit to the Byelorussian SSR. That visit demonstrated a common desire to enhance the role and effectiveness of the United Nations as an instrument of peace and international co-operation intended to work in the interests of all States and to lay down guarantees of global security with equality for all.
Hopes and constructive efforts, skepticism and counteraction - those are the poles between which the needle of the barometer of political debate in this representative Hall has been oscillating for decades. Today, it is much closer to the point marking hope and positive prospects. Such a phenomenon has not been very frequent in the political climate in recent years. We welcome this favorable trend. There are sufficient grounds for it. International relations are beginning to move towards a qualitatively new dimension, one of constructive co-operation and broad and honest dialog.
The Great October Socialist Revolution was a powerful generator of new, positive processes in international relations. In the course of the World War it was the first in history to raise the question of a just and democratic peace without annexations or war indemnities, as well as complete renunciation of any forms of aggression. This year marks the 7 0th anniversary of the Great October Revolution - the most outstanding event of the twentieth century, which has changed the world. There is probably no sphere of social relations that has not experienced its positive effects. The right of nations to self-determination, the equality of great and small nations, the peaceful coexistence of States with different social systems, and the goal of general and complete disarmament - these and other progressive political categories were brought into being by the ideas of the great Lenin and the ideals of the October Revolution. The Lenin Decree of Peace brought peoples to the front of the stage of history. It was addressed not only to Governments but also direct to the peoples of the countries at war, something which, incidentally, incurred the acute displeasure of vested interests. These days we hear appeals from the rostrum of the United Nations to the hearts of people and nations and this, too, shows the impact of the October Revolution.
The October Revolution made it possible for the people of Byelorussia to gain statehood, embark on a path of economic, social and intellectual progress in the interests of the working masses, and become a participant in international intercourse.
Over the 70 years, which is historically a short time span, we have traveled a long roads from private property and the resultant exploitation of man by man, to free labor, which released the revolutionary creative energy of the working people? from national inequality to friendship and fraternal co-operation of people of different nationalities; from cottage industry to modern, multi-sectoral industry with highly advanced engineering, chemistry and electronics; from hunger to productive mechanized farming; from illiteracy to universal compulsory secondary education for young people, with numerous colleges and universities. It took tremendous effort and feats of arms to travel this path; for that reason we treasure its results all the more. It should not be forgotten that as a result of Hitler's aggression Byelorussia lost a quarter of its population and more than half of its national wealth.
A direct extension of the cause of the October Revolution is the process of revolutionary renewal of all aspects of life, which is under way in our Republic and the other fraternal Republics of our country. Greater openness or qlasnost, more profound democratism, the new social and political atmosphere in our society, and the radical reform in economic management have re-galvanized the moral and creative potential of the working people and encouraged their initiative.
We are witnessing stable improvements in living standards. The rates of growth of industrial and agricultural production in Byelorussia have now reached more than 6 per cent. Not too many countries can currently boast such a dynamic rate of economic development.
Our people look forward to the future with optimism. We have set ourselves the goal of doubling our national income and industrial potential by the end of the century, with particular emphasis on improving care of the people and creating all the conditions necessary for a comprehensive and harmonious development of the individual.
Peace is essential for the achievement of these lofty goals. The First All-Byelorussian Congress of the Soviets of Workers', Peasants' and Red Army Deputies solemnly proclaimed in its appeal on behalf of millions of Byelorussian men and women the will to live in peace and friendship with all nations. The Byelorussian SSR has been invariably guided by that will in it's international activities, including here at the United Nations.
Reliable peace can result only from persevering national efforts and the collective reason of all States. In the current strategic situation no single State, however powerful, can hope to have total security without assistance from others. Such assistance can, clearly, be given only on a mutual basis.
Today the collective reason of States is starting to mature. As a result of the efforts of recent years the international community has now come to what appears to be a common realization that nuclear war cannot be won and must never be fought. This is a very important stage, which mankind has not reached easily. Any thought, however, should be crowned with action, with a logical conclusion sustained in practice. The conclusion of this important premise is that nuclear disarmament is essential. In this context, of special importance is the agreement in principle reached recently between the Soviet Union and the United States of America to conclude a treaty on shorter- and medium-range missiles, which brings us closer to the first step towards real nuclear disarmament. The Soviet-American agreement is the most serious argument against the view held until recently that only armament, not disarmament, brings about greater security.
The significance of this step is not to be measured by absolute numbers of warheads to be eliminated or by their relative proportion in nuclear arsenals. It opens a door which, it has been proclaimed in the past in various political forums, is impossible to open.
It is essential that the movement that has begun should continue its momentum so that the Reykjavik accord between the Union of Soviet Socialist Republics and the United States of America to halve their strategic offensive arms be put into effect, while retaining and strengthening the anti-ballistic missile Treaty regime.
with a subsequent move towards negotiations on further reductions. It is well known that the Soviet Union has declared that it is ready to relinquish, on a reciprocal basis, its status as a nuclear Power before the year 2000.
There have been times in the history of mankind when a transition to the next phase of development required new materials for manufacturing tools as well as requiring new kinds and sources of energy. Those transitions ushered in a new age. Today mankind has reached a time when in order to make a transition to the next stage of civilization - indeed, to ensure the survival of the human species - it is necessary to embrace above all a new way of thinking, which will also usher in a new age.* an age of shaping a nuclear-free and non-violent world, a world without wars or arms, an age of molding a comprehensive system of international security.
When a year ago a number of socialist countries, including the Byelorussian SSR, suggested for the consideration of the community of nations the possibility of establishing such a system, we did not offer any ready-made prescriptions. This initiative is intended for a broad dialog, for the participation and contribution of all. At this stage the multi-faceted exchange of views has begun to crystallize distinct aspects of the general outline. The article by the General Secretary of the Central Committee of the Communist Parry of the Soviet Union, Comrade Mikhail S. Gorbachev, entitled "Reality and safeguards for a secure world" (A/42/574), which was published at the beginning of this session, offers a basis for serious reflection on this subject, giving promising guidelines for joint work. The article has evoked a positive response among delegations. It is our hope that the current session will continue the process of shaping an agreed understanding of the mechanisms of such a system, a process comparable with the prescription of the great Michelangelo, who, in
creating a masterpiece of perfection, simply carved out of a piece of marble everything that was not needed. All the obsolete pieces should be discarded.
The interdependence of today's world makes it necessary for us to start building our common safe house simultaneously from all its corners, taking into account the main areas of international relations. Like a.supporting structure, the component areas and units should be permeated with the idea of humanism and the humanization of international relations, for in the final analysis the building is being constructed for the human being. Much has been said here about human rights and the rights of peoples. On the whole, this is undoubtedly a correct perspective. It is incontestable that the foundation of our edifice would be extremely shaky if it were not based on a guarantee of the primary right - the right to life in conditions of peace and freedom. A defect of vision that prevented one from seeing this should be remedied.
The retention and build up of armaments, above all weapons of mass destruction, are tantamount to a physical repudiation of the right to life, a kind of assertion of the anti-human right to take away life. Conversely, the fewer armaments the greater the chances of staying alive. The transition to a concept of "reasonable sufficiency", the complete elimination of nuclear armaments and other weapons of mass destruction while concurrently reducing conventional arms - this is what constitutes, from the standpoint of mankind's interests, the logical road to follow.
"Security through excessive armament", whether quantitative or qualitative, offensive or defensive, constitutes a logic of a different, anti-human dimension. In particular, space weapons lend themselves to juggling with the destinies of peoples from outer space or underground hardened bunkers, but not to ensuring safe skies above our heads.
The words of Albert Einstein, a towering intellect in the nuclear age - "You cannot simultaneously prepare for war and peace" - are more than ever well founded. In the well-known Manifesto prepared together with Bertrand Russell, he stressed
"... that we should learn to think in a new way, we should learn not to ask ourselves what moves should be taken to gain a military victory over the camp to which we do not belong - for there are no such moves - but rather we should ask ourselves what steps should be taken to prevent an armed struggle whose outcome is bound to be disastrous for all its participants".
In some areas the international community is already on the verge of taking arms-reduction and disarmament measures. We have already spoken about nuclear disarmament. What is needed now is merely to make several substantial additions.
At an appropriate stage it is essential that all the nuclear States, without
exception, join this process. What is more, the very essence of the emerging Soviet-United States agreement on medium-range and shorter-range nuclear missiles would be undermined if there were attempts to "make up for it" through a buildup of armaments, both nuclear in related categories and conventional.
The goal of nuclear disarmament would be brought much closer if the nuclear States and their allies were to renounce the first use of nuclear and conventional arms and the use of force in international relations under any circumstances and in any conditions, as well as discontinue nuclear testing.
In this context, we welcome the agreed draft declaration on enhancing the effectiveness of the principles of renouncing the threat or use of force in international relations, which has been submitted to the Assembly for its consideration, and the Soviet-United States agreement on establishing nuclear risk reduction centers and on commencing before this December full-scale, stage-by-stage negotiations on nuclear testing.
The outline of a future convention banning chemical weapons is being fleshed out. The current phase of work is the result of extensive efforts, and this process must not be obstructed.
The question of eliminating weapons of mass destruction cannot be closed unless measures are taken to prevent the development of new types of such weapons. The lamentable record of abuses of the fruits of scientific and technological progress does not allow us merely to brush off this issue. At the forty-second session the Byelorussian SSR will continue its efforts of many years in this area, with due regard to the positions of other countries.
The important sphere of conventional armaments also requires new approaches.
In our view, the main principle is simple, namely, that if there are any imbalances they should be corrected. It is essential that this be done through appropriate
balanced reductions, rather than through a buildup or "supplementary armament". impart from arms limitation and disarmament measures, in the direct meaning of this term, serious steps of a different nature can certainly be taken in the military and political areas. The Warsaw Treaty Organization has proposed to the North Atlantic Treaty Organization (NATO) that their military doctrines be compared. The goal is to ensure their strictly defensive nature. Hie military doctrine of the Warsaw Treaty member States has as its objective the prevention of war, nuclear and conventional. They have declared that "never and under no circumstances will they launch military actions against any State or alliance of States, unless they themselves become the target of an armed attack". To be consistent, one could go even further, that is, to organize armed forces in such a way as to permit defense but rule out offensive operations.
Confidence and openness in the military field should go hand in hand with disarmament. I note that quite recently the exercises in the Byelorussian military district were subjected to the first United States inspection, on request, in accordance with the 1986 Stockholm agreement. The request of the United States side was met without any delay and the inspectors were able to see for themselves that we comply fully with the obligations under the agreement. That is how, through concrete deeds, step-by-step businesslike and productive relations can and should be built. The process of joint negotiation of agreements and documents teaches us the difficult science of mutual understanding and teaches us also to regard the opposite side as a partner rather than an enemy.
Speaking of the search for points of contact and common language on specific matters, Mikhail Sergeyevich Gorbachev has said:
"What is needed here is not only the faculty of speaking but also of listening. Not only of listening to but also of understanding one another, jointly searching for solutions to the most complex integrals of today's world."
In mathematics there is the notion of "imaginary numbers". It springs to mind while listening to some statements made from this rostrum since in many respects they appear to be based on imaginary concepts which, however, are offered to us as absolute. Thus, the term "free world" is enlarged to include several bloody dictatorships the notion of "struggle for democracy" is adapted to accommodate the maintenance of an army of cut-throats whose task is to overthrow the legitimate Government by committing violence against innocent civilians; and the phrase "strict respect for the United Nations Charter" is easily extended to the armed invasion of a small Caribbean nation, as well as to the all-round support of the aggressor which has seized land belonging to its neighbors.
Surely one should not speak from this rostrum of freedom and at the same time deny in principle and deeds the right of peoples to self-determination and free choice of the means to bring about economic and social development.
The efforts of the Contadora Group and the goodwill of the countries of Central America have initiated a very important positive process of putting a peaceful end to the conflict. Yesterday the General Assembly endorsed by consensus those efforts. All parties concerned should create the best possible conditions for its development and must not impede it. Only then will there be a genuinely humane interest meeting the needs of the peoples in the region, rather than selfish interests. In fact, this was mentioned this morning by the President of Nicaragua.
Somewhat similar and equally positive processes have also got under way in some other conflict areas on our planet. The sprocket-wheels of national reconciliation mechanisms in Afghanistan and Kampuchea have started to move. These are all very difficult and very delicate processes. If we are to heed the voice of reason emanating from the very hearts of the peoples in these countries, what would be more correct - to encourage those processes or to encourage bandit groups to.
It is also sufficiently clear that by joint and carefully considered efforts the community of nations can and must find a solution to the dangerous impasse in the Middle East, ensure human rights for the indigenous population of South Africa, ensure the independence of Namibia and all other Territories whose colonial status casts a dark shadow on the prestige of the end of the twentieth century, and find just solutions to the problems of Cyprus and Korea.
What should be the ways of dealing with all these problems? We have repeatedly expressed our views on that, and we stand ready to search together for an answer in each and every particular case. The present situation in the Persian Gulf, however, shows what those ways should not be. The concentration of armaments instead of the concentration of goodwill leads only to the aggravation of the conflict and the escalation of the threat to the countries in the region and to universal security.
Honesty and purity of intent are important not only in relations among human beings, but also in international politics. The prescriptions of Machiavelli, while they might have been deemed admissible in the distant past, hardly correspond to the notions of rules of conduct on the threshold of the third millennium. We should like the United Nations, this university teaching the science of how States can live together, to become also a school for the humanization of international relations.
The transition to this new thinking will not be easy, but this has become an imperative of our age. It is time to abandon State egocentricism and to move towards understanding the primacy of interests common to mankind.
Today it can be stated, with cautious optimism, that the elements of new approaches and realistic policies have taken root in the world community and are now sprouting. That is borne out by documents of the Non-Aligned Movement. The Palme Commission has been developing a concept of "common security". The Secretary-General, in his report on the work of the Organization, stresses a new component:	"the	growing commonality factor in international affairs"
(A/42/1, p. 2) . The International Conference on the Relationship between Disarmament and Development, which took place before the opening of the current General Assembly session, emphasized in its Final Document that security comprises not only military but also political, economic, social, humanitarian, human-rights and ecological factors. The Conference noted the importance of a collective approach reflecting the needs of humanity as a whole. That unanimous conclusion drawn by a major conference has great significance and should become a universal guideline for practical action.
Indeed, if the human being and his heart are our point of departure, then opportunities should be provided for material, financial and intellectual resources to be spent not for the preparation for war but for the improvement of the well-being of nations. One billion people in the developing countries live below the poverty line; 780 million suffer from malnutrition; 850 million cannot read or write; 1.5 billion have no access to medical services; and the same number are unemployed. Disarmament is an important and major source of ready resources for development, including that of developing countries.
In the sphere of economic relations, the world community faces immense, complicated problems. It would be, to say the least, an over-simplification to regard private enterprise and the free play of market forces, advocated by some people, as a universal magic wand. Their magic is not the same for everybody. For some it is white, for others it is black. This magic does not produce only shining limousines - a Western symbol of wealth. An army of unemployed, the stone pillows of sidewalks for the homeless, the annual multi-billion outflow of resources from poor countries into the safes of the transnational corporations, the external-debt traps that is what provides the assembly line that turns out those limousines.
To overcome underdevelopment, to solve problems of economic security, to establish a new international economic order, to remove everything that burdens world economic relations:	those	are	the	problems	that must be urgently solved.
The United Nations is without a doubt the most suitable forum for finding mutually acceptable approaches to those problems on a truly universal and democratic basis, in the interests of all countries. We should like to see its role and effectiveness in this sphere increase in every possible way.
The problems of the protection of the environment have been attracting increasing attention. We have no right to live at the expense of succeeding generations. Elementary decency demands that we turn our Earth over to them fit for life at the very least, and flourishing at best. Meanwhile, dangerous levels of pollution of the oceans, rivers, lakes and air, and desertification, lack of fresh water, the disappearance of entire species:	those	are not just warning
bells; they are the tocsin sounding. For too long mankind has underestimated the scope of the problems, thinking that nature's potential is limitless. Experience has shown, however, that we cannot go on "conquering" it forever. It is time we learned to coexist peacefully with nature, since mankind is a part of it - the best, but also the most vulnerable.
The global magnitude of the tasks facing us in this area makes necessary the broadest possible collective efforts in order to carry them out. It is essential to ponder joint projects to protect the environment against the consequences of economic activity and jointly to work out waste-free and clean technologies. The struggle for a flourishing Earth can become a testing ground to teach States how to act together for the sake of highly humane common objectives.
Co-operation in preventing and treating dangerous diseases is also a promising and necessary area for work. In 1958 the Byelorussian SSR initiated the General Assembly decision for international promotion of research into the treatment of cancer. Unfortunately, the international situation at that time made it impossible to implement the decision consistently. It is even more important now, given the emerging awareness of the commonality of human objectives, to intensify joint efforts for health protection, in particular for combating a disease like AIDS.
Humanism, in the broadest sense of that word, is, as has already been noted, the main support of the common building of security; it is the cement that permeates all the component spheres of international relations. The new thinking requires that a fresh look be taken at the socio-humanitarian sphere, which should be cleared of the pollutants brought about by the cold war, ideological biases and the purely confrontational approach; it calls for finding an effective framework for international co-operation and for focusing efforts on the universal recognition and observance of the rules of international law and inter-State relations worked out in the United Nations system.
Speaking of the need for human contacts, we should also devote attention to the need for mutual understanding among peoples. To that end, it is essential to secure a flow of information that would bring peoples closer together, rather than antagonizing them, which would be objective and unbiased and which would be based on the image of the good neighbors, partner and friend, rather than the enemy.
In regard to individual rights, family reunification, a visa regime, and so on, let us all agree to be guided by the international rules that have been worked out. In Bern, the countries that participated in the Helsinki process jointly worked out an important document on this subject, and it was only the position of one State that prevented it from being translated into a joint international standard for the protection of human rights. Even in those conditions, the Soviet Union declared that it would be guided by the letter and spirit of the document. Others should have followed its example. If one pursues the goal of consolidating human rights, rather than some other political goal, one should not obstruct the convening in Moscow of an appropriate forum, as proposed by the Soviet Union, but, rather, should come to that forum with a constructive position.
There are many tasks to tackle, and the international community would be more than equal to them. The most important thing is to ensure that genuinely humane goals and ideals are not replaced by mere shams.
The United Nations has very lofty ideals and objectives. It is essential that both its status and its authority be at an equally serious level. Regrettably, we must acknowledge that the outdated, selfish stereotypes of politics which are predicated on narrow interests and which have caused the utmost exacerbation of the international situation have also affected the prestige of the United Nations. But the incipient wave of new approaches and the new awareness of realities will inevitably raise it to the proper level. The Byelorussian SSR will contribute to that end in every possible way.
Indeed, there is no international forum more appropriate for finding a joint solution to the principal problems that face mankind than the United Nations system, which is universal in two ways - the States of which it is composed and the range of problems with which it deals. It should therefore become a real center for harmonizing the actions of States to save the present and succeeding generations from the scourge of war, as envisaged in the Charter, it should be a platform for international law and order. The United Nations possesses powerful machinery for maintaining peace and security which can be used effectively only through the unified political will of States.
The Security Council, its bodies, the Military Staff Committee, the negotiating mechanisms, in particular the Conference on Disarmament, the International Court of Justice, the specialized agencies and other institutions of the United Nations system can make our world much more secure and safe if they work at full capacity. In this process, the Secretary-General is called upon to play an increasingly important role. In addition, and in keeping with the challenge of our times, the United Nations can be charged with new functions, and new bodies may be established. The verification and monitoring of agreements which ensure security and disarmament, and the regulation of fruitful co-operation in a peaceful outer space are possible. Only one thing must be ruled out: attempts to influence undemocratically the course and activities of the United Nations. A financial blockade of United Nations activities is absolutely inadmissible.
In the process of shaping a comprehensive system of international peace and security, and in actively contributing to all the stages of reducing military potentials, the United Nations - especially in a nuclear-free world - should become a regulator for maintaining the balance at a level of reasonable sufficiency, with
a constant trend towards lowering it. In summing up, the following could be said of the future role of our common Organization; the United Nations must become a guarantor of comprehensive security.
It has been said, quite correctly, that wars begin in the minds of men. What should be said now is that genuine peace begins with a new way of thinking. The future belongs to a new way of acting.
